Case 2:20-cv-14464-KAM Document 5 Entered on FLSD Docket 12/29/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 20:20-cv-14464-KAM


 CHARLES CORNELIUS,

               Plaintiff,
        v.

 ROLLINS RANCHES, LLC, a foreign
 limited liability company,

                Defendant.
 ________________________________________/

                        NOTICE OF FILING CIVIL COVER SHEET

        Plaintiff, Charles Cornelius, by and through his undersigned attorney, files the attached
 Civil Cover Sheet, due to mis-filing.

 DATED: December 29, 2020.

                                                    Respectfully submitted,

                                                    BOBER & BOBER, P.A.
                                                    Attorneys for Plaintiff
                                                    2699 Stirling Road, Suite-A304
                                                    Hollywood, FL 33312
                                                    Telephone: (954) 922-2298
                                                    Facsimile: (954) 922-5455
                                                    Peter@boberlaw.com

                                                    s/. Peter Bober
                                                    PETER BOBER
                                                    FBN: 0122955
